Citation Nr: 1600438	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-28 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 10 percent for the period prior to June 21, 2011, and in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from April 1968 to October 1969.  His military record reflects that he was decorated with the Combat Action Ribbon and the Purple Heart Medal.  The Veteran died in April 2013, and the appellant is the surviving spouse.  The appellant has been substituted as a claimant.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from an August 2008 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, awarded the Veteran service connection and a 10 percent rating for PTSD, effective March 2, 2008.  The Veteran appealed the initial rating assigned.  In a January 2011 videoconference hearing, the Veteran and his representative testified in support of his appeal before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record.

In a May 2011 appellate action, the Board, inter alia, remanded the present issue to the RO via the Appeals Management Center (AMC) in Washington, D.C., for additional evidentiary and procedural development.  In an April 2012 rating decision, the RO/AMC awarded the Veteran a 50 percent rating for PTSD, effective June 21, 2011.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  The case was recertified to the Board in May 2012 and returned to its custody in June 2012 for appellate adjudication.  However, before the Board promulgated a decision on the Veteran's appeal he died.  In a November 2013 decision, the Board dismissed the appeal.

In July 2015, the RO substituted the Veteran's surviving spouse as claimant to continue the claim pending at his death. 38 U.S.C.A. § 5121A  (West 2014).  
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issue of entitlement to aid and attendance has been raised by the record in a January 2013 report of general information (VA Form 21-0820), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  For the period from March 2, 2008 to January 25, 2011, the Veterans PTSD symptoms were indicative of  occupational and social impairment with reduced reliability and productivity.  Symptoms of occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships were not demonstrated.  

2.  As of January 26, 2011, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas and an inability to establish and maintain effective relationships.  Symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent rating for PTSD, but no higher, effective March 2, 2008 to January 25, 2011, have been met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in favor of the appellant, the criteria for a 70 percent rating for PTSD, effective January 26, 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the appellant was notified in letters dated in April 2008 and in April 2009. 	 

The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the appellant and her representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent April 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examination with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When  a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but will not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran's PTSD is rated as 10 percent disabling for the period prior to June 21, 2011, and 50 percent disabling, for the period beginning on June 21, 2011, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  A General Rating formula for evaluating psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to the General Rating formula, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupation and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A rating of 100 percent is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A.  Prior to January 26, 2011

An August 2008 VA examination report noted that the Veteran's psychiatric symptoms include irritability that occurs over small things every other day.  This problem had been increasing in frequency over the last five years .  The Veteran never confronts others when he is irritated or angry with them because he is fearful of losing control.  He usually "stuffed his feelings" and walked away.  He was likely to cry if he saw anything that had an emotional content on television.  He experienced nightmares 1-2 times a month and usually yelled out in his sleep.  The nightmares cause him to be covered with sweat and mad his heart race.  He was greatly affected if he saw a snake on television as he was once almost struck by a very poisonous snake in the war zone.  He denied any remissions of these symptoms.  He had no friends only acquaintances.  He and his wife did not socialize with other couples.  They enjoyed gambling, going to dinner, or visiting with relatives who they were very close to and saw quite often.  They attended church together about once a month.  He reported that they had a very good marriage.  He was not close to any of his three sons and only saw them on rare occasions.  His only recreational activity was going to the gym and working out three times a week.  
On mental status evaluation, the Veteran was casually dressed, alert, cooperative, and demonstrated good eye contact.  He was oriented to time, place, and person.  His speech was clear and of normal volume, affect was mood congruent, and his thought process was goal oriented.  There were no signs of delusions, hallucinations or paranoid beliefs.  He did not attest to any ritualistic or obsessive behavior.  He had never experienced panic attacks.  He denied any current problems with depression or anxiety and denied any suicidal or homicidal ideation, thoughts, or plans.  The Veteran reported some short-term memory loss, but no long term memory loss.  He might have had difficulty falling asleep but this was because of his chronic shoulder pain, not because of intrusive thoughts.  He generally obtained 7 hours of uninterrupted sleep a night.  He reported symptoms of detachment and alienation from his sons and from other people, but not from his wife, siblings, or other family members.  He had a normal range of affect has interest in activities and did not have a sense of a foreshortened future.  His avoidance symptoms were of a moderate degree.  He had arousal symptoms of irritability and anger.  He had a startled response to unexpected loud noises but was not sure if it was unusual compared to other people.  The Veteran was not hypervigilant, did not have problems concentrating, and did not experience sleep disturbance.  His arousal symptoms were of a moderate degree.  The diagnosis was PTSD, and a GAF score of 50 was assigned.  It was noted that the Veteran just barely met the criteria for PTSD.  He experienced mild symptoms.  The examiner furthered that the Veteran had a very consistent work history and that his recreational and leisure pursuits as well as his self-care did not seem to have been impacted by his PTSD symptoms and did not have a significant impact on his ability to work.  

An April 2009 VA psychiatry medication management note reflects that the Veteran complained of increased sleeping difficulties, feeling extremely irritable, having nightmares/dreams and thinking more about experiences in Vietnam.  The Veteran denied any suicidal/homicidal ideation, psychotic symptoms, or manic symptoms.  He stated he drinks occasionally on the weekend.  The Veteran was alert and oriented times three.   He described his mood as "very nervous irritable," affect was congruent, but pleasant and cooperative.  His speech was slightly rapid and slightly pressure not really loud.  His thoughts were organized, coherent, and goal-directed seeking treatment.  He denied any suicidal/homicidal attempts ideations intent or plan.  His main concern focused on feeling very nervous, having more memories of war experiences, and not sleeping well, noting that he recently struck his wife in his sleep.  The Veteran presented with anxiety, irritability, recurring memories of Vietnam, and difficulty sleeping.  He was not suicidal/homicidal and was not a danger to self or others.  There was no history of suicide/homicide attempts, ideation and no current intent or plan.  His insight and judgment were fair.  He was not psychotic.  He had a family and wife who were supportive and a job which he attended as scheduled.  He maintained interest and pleasure in his personal activities.   

An April 2009 VA psychiatry record reflects that, since starting medication earlier that month, the Veteran has been able to work and is sleeping better.  In the last 4-5 years, he has been more irritable, hypervigilant and has had more nightmares and more flashbacks of Vietnam.  He was neatly attired, trim man who appeared serious but in no apparent distress.  His speech was logical, coherent and goal oriented without evidence of a formal thought disorder.  He was alert and oriented, times four, his mood and affect were anxious, and his judgement and insight were adequate.  He was assessed with PTSD and a GAF score of 50 was assigned.  .

At a May 2009 PTSD examination, the Veteran reported feeling jumpy sensations, being easily angered (but having no explosiveness, being involved in any fights, or having any convictions), and avoiding any type of confrontation or conflict.  He may get angry in traffic but he did not become aggressive to others.  His only odd behavior otherwise was that he was starting to get forgetful, for example he misplaced his keys.  He had a phobia of snakes "I'm petrified.  One of them fell on me in Vietnam."  He slept lightly and had a lot of nightmares.  He did not have panic attacks, but stated that "my nerves are shot."  He felt "sad, not depressed."  He felt Vietnam made him mean with his kids.  His nightmares were several times a week. The hypervigilance was sporadic/occasional.  His emotional numbing was always present/persistent and his anger was frequent.  He described the severity of each of these symptoms as moderate.  He had been employed as a substation electrician for the past four years.  He had not lost any time from work over the past 12 months due to the psychiatric condition.  He was on generally good terms with all of his family members.  He had been married four times and attributed the demise of his first marriage and possibly his second to his Vietnam personality changes.  He was on good terms with his present wife.  He attributed ruptures in his current relationships with his three children to Vietnam-related personality issues.  

He had a few friends, just some companions.  His leisure pursuits include bowling, poker, and reading the newspaper.  The examiner's assessment was that the Veteran described nightmares, hypervigilance, continual numbing, chronic anger, and a certain amount of avoidance.  His nightmares were formless, but threatening.  He felt a great deal of anger and he was discouraged at times about the purpose in life.  He was somewhat socially avoidant.  He believed that his children saw him as hard.  He was jumpy, sometimes startled easily, and had some avoidance patterns, such as of snakes.  The Veteran was highly avoidant of any kind of interpersonal conflict or arguing.  Hypervigilance showed itself occasionally, such as around fireworks displays.  He did not have impairment of thought process and no delusions or hallucinations.  He has impairment of communication.  He does not have any suicidal/homicidal thoughts, plans, or intents.  He has able to maintain minimal personal hygiene and other basic activities of daily living.  Orientation to person, place, and time was normal.  He had no memory loss or impairment.  He did not have any irrelevant, illogical or obscure speech patterns.  He had anxiety.  He felt intensely anxious only occasionally, as when he sees a phobic object or is around stimuli of combat.  He did not have panic attacks.  Most of the time, anxiety did not interfere with work.  He did not have impaired impulse control.  Anxiety about interpersonal conflict could increase his job stress, but he also described an ability to be appropriately assertive when he needs to be.  The Veteran noted that he was not close to his grown children, which was discouraging to him.  
PTSD was diagnosed, and a GAF score of 75 was assigned.  The examiner stated that the Veteran was functioning reasonably well.  He has worked reliably through the years.  He feels he came home from Vietnam angry, troubled, distant, and "hard."  His marriages and parenting suffered.  He indicated that the emotional consequences "hardening" of his combat time have impaired him emotionally and interpersonally by denying him access to normal feelings of tenderness and emotional availability.  His PTSD symptoms have had no discernible impact on his work life.  His social relations, but not his work capabilities, have been negatively impacted by PTSD symptoms.  His PTSD symptoms are not severe enough to interfere with occupational and social functioning.  

A June 2009 VA psychiatry notes reflects that the Veteran stated his anxiety had decreased as well as his symptoms of PTSD.  He was sleeping better and did not take the Klonopin every day.  He was future oriented and not suicidal or homicidal.  He was a neatly attired, trim man who appeared serious, but in no apparent distress.  His speech was logical, coherent and goal oriented without evidence of a formal thought disorder.  He was alert and oriented, times four, his mood and affect were anxious, and his judgement and insight were adequate.  He was assessed with PTSD.  He was to continue taking his prescribed medication for anxiety, depression, and sleep.  

In a July 2009 letter, the Veteran's wife indicated that the Veteran's PTSD has not improved since starting medication.  He doesn't remember anything.  He is depressed 75 percent of the time and has panic attacks often.  She stated that she was sometimes afraid of him, but knows that he would eventually calm down.  She described having to help him find his shoes before work and knowing that she has to make sure he does not forget his lunch and everything else he needs.

A June 2010 VA psychiatry note reflects that the Veteran stated that he had struggled with symptoms for many years since coming home from Vietnam.  He was "nervous jumpy and irritable all the time." He also had difficulty sleeping and had nightmares; however, these symptoms were much improved with Klonopin.  When he took the Klonopin, he was able to sleep and was much less anxious.   He admitted to occasional symptoms of depression in the past that he related to being angry with the government.  He believed that his symptoms accounted for his four marriages ("it seems that I am difficult to get along with ) and his distanced relationships from his children ( I was not abusive but I was very stern").  He denied a history of inpatient psychiatric treatment, stated he had never been depressed to the point of becoming suicidal and had never made a suicide attempt, and denied a history of psychotic or manic symptoms.  He lived with his fourth wife and they had been married about 5 years.  His three prior marriages ended in divorce.  His children are grown, and he did not have a close relationship with them.  On mental status evaluation, the Veteran arrived on time, appeared younger than stated age, was cooperative, and was help seeking.  He stated that his mood was "mad," affect was irritable, but bright at certain points of the interview, and speech was normal.  There was no evidence of psychotic thinking or gross cognitive deficit.   He denied suicidal ideation.  While he acknowledges feeling upset with the government he denies any thoughts or plans of harming others.  The impression was PTSD. 

The Board has considered all the evidence of record during this period in light of the criteria noted above and finds that the Veteran's service-connected PTSD warrants an initial 50 percent rating, but no higher, from the March 2, 2008 effective date of the grant of service connection to January 25, 2011.  During this portion of the appeal period, the Veteran's PTSD was productive of occupational and social impairment with some reduced reliability and productivity due to symptoms such as impairment of judgment; disturbances of motivation and mood; and difficulty maintaining effective relationships.  He had nightmares ranging from a few times a week to a few times a month, and reported social isolation, although he had a good relationship with his spouse and enjoyed gambling, going to dinner, visiting with relatives, and attended church on a monthly basis.  See August 2008 VA examination report.  He also had feelings of nervousness, irritability, some hypervigilance, mood and affect were anxious, chronic anger, continual numbing, and emotional impairment.  Medication prescribed for treatment was reported by the Veteran to have improved his PTSD symptoms. 

However, during this period, the evidence does not indicate, nor has the Veteran reported, that his psychiatric disability was manifested by obsessional rituals which interfered with routine activities, near-continuous panic or depression, spatial disorientation, or neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work like setting); or an inability to establish and maintain effective relationships or more severe symptoms such as to warrant at least the next higher 70 percent rating.  Consequently, the Board finds that the weight of the evidence is against granting a rating in excess of 50 percent at any time during the period prior to January 26, 2011.  

While the Veteran's tendency towards isolation makes social interactions complicated, he does have the ability to establish and maintain effective relationships as shown by his marriage to his wife.  There was also no evidence that the Veteran had significant decreases in work efficiency or that he was unable to work alongside other employees.  The Board finds it probative that, despite his psychiatric symptoms, the Veteran was able to maintain his work relationships and position sufficiently to remain stable in his employment for many years.  He also maintained an interest in personal activities such as gambling, going out to dinner, going to the gym, and attended church with his spouse. 

Although the Veteran did indicate irritability and anger, he has never engaged in assaultive behavior.  In other words, his irritability and anger suggests some difficulty in establishing and maintain effective work and social relationships, but it is not productive of the complete inability to do so and thus is not otherwise indicative of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher evaluation of 70 percent.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

The Veteran has not been shown to have symptoms equivalent in nature or severity to the criteria required for the next higher 70 percent rating at any time since the March 2, 2008 effective date of the grant of service connection to January 25, 2011.  There is no evidence of psychotic symptoms or cognitive deficits.  In general, the Veteran was adequately groomed and able to take care of himself physically.  The evidence also does not show spatial disorientation-the substantial weight of the evidence shows that he was alert and oriented in all spheres.  Further, the Veteran has always denied suicidal thoughts, plans or intent.  Moreover, his ability to maintain social relationships and employment negates a finding of total occupational and social impairment.  As such at no time during this portion of the period was a schedular rating of 100 percent warranted.  

The Board has also considered GAF scores assigned to the Veteran during this period of the appeal, which were 50 and 75.  According to the Fourth Edition of the American Psychiatric Association  's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  It does not otherwise include impairment in functioning due to physical (or environmental) limitations.  There is no question that the GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  Nevertheless, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the evaluation issue; rather, they must be considered in light of the actual symptoms of the Veteran's disorder (which provide the primary basis for the rating assigned). See 38 C.F.R. § 4.126(a).  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning .  A GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument) and result in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

In this case, during the period from March 2, 2008 to January 25, 2011, the Veteran's reported symptomatology is consistent with no more than moderate to moderately severe symptoms or difficulty in social, occupational, or school functioning.  In this regard, the Veteran had family that he socialized with and enjoyed leisure activities, to include gambling and going out to dinner and he was employed full time in his usual occupation.  The Veteran has always denied any suicidal ideations, intent, or plans, and there has never been an indication that his PTSD symptoms include severe obsessional rituals.   The Board finds that, notwithstanding the GAF scores, the Veteran's symptomatology, as discussed above, is compensated by the initial 50 percent rating awarded herein for this period of the appeal, and are suggestive of occupational and social impairment with reduced reliability and productivity.

B.  As of January 26, 2011

During the January 26, 2011 Board hearing before the undersigned, the Veteran's representative asserted that the Veteran had severe social impairment.  The Veteran had been married four times.  The representative stated that, while the Veteran could go to event and partake in certain event, he may just sit there and not talk or interact with anyone.  He would watch an event and then leave.  He kept to himself.  He was also distant from his family.  He had several grown children who have described him as being very hard and he is not very relenting when it comes to going through situations in the household.  This had caused some problems and strife.  The Veteran testified that he initially did not want to take the prescribed medications, but he couldn't sleep and was having nightmares that were "getting almost uncontrollable."  His representative asserted that the Veteran had nightmares reoccurring anywhere from one to two times a week.  Without medications he did not sleep.  If he did not sleep, his irritability and anxiety increased ten-fold.  Even on medications, he has bouts daily with irritability and nightmares.  The representative also stated that the Veteran avoided conflict, and could go from a very normal state to a very highly agitated state.  The Veteran testified to an incident at work where co-workers had to hold him back from harming another coworker.  Since then, he had to change to a rotating shift where he worked by himself because he couldn't work with people because he gets irritated too fast.  He did not socialize at work, he had a job to do and just wanted to be left alone.  He used to work around other people, but could not anymore.  

The Veteran's representative also stated that he had a limited social environment, had basically one friend and several acquaintances.  Other than that, he stayed to himself and felt better more socially isolated.  He did have a strong work ethic and had maintained employment.  His representative furthered that the Veteran had three children and he had very limited association with them.  When he was not on his medication, his judgment and thinking get impaired and his mood changed.  The Veteran testified that he had memory problems.  He couldn't remember past events and lost items, not remembering where he put them.  The Veteran further testified that he had problems with depressed mood and anxiety.  He found it difficult to control himself and would verbally lash out.  The Veteran's representative asserted that the Veteran had panic attacks at least once a week.  He had problems with impaired short-term and some long-term memory.  He had some impaired judgment and abstract thinking and had disturbances of motivation in his mood.  He had difficulty in establishing and maintaining effective social relationships.  

May 2011 VA psychiatry treatment records reflect that the Veteran had an ongoing and supportive relationship with his spouse.  The Veteran reported that he had been doing well on Trazodone and Klonopin.  As long as he took the medication he slept well without nightmares.  His attitude was positive and he was able to carry out usual activities and hobbies without difficulties.  He was superficially cooperative, but difficult to engage.  His mood was fine, affect calm, euthymic.  Speech was normal.  There was no evidence of psychotic thinking or gross cognitive deficit.  He denied suicidal ideation and appeared future oriented.  There was no indication of acute risk of harm to self or others.  The diagnosis was PTSD. 

A June 2011 VA examination report reflects that the Veteran reported currently experiencing recurrent nightmares approximately three to four times a week on average as well as intrusive thoughts multiple times a week.  He shared a troubling incident a few weeks ago where he reportedly bit his tongue during a nightmare, leading him to wake up to the sight of blood on his pillow.  With regards to symptoms in the avoidance/numbing cluster of PTSD, the Veteran reported experiencing efforts to avoid thoughts and conversations about past trauma (has not spoken to anyone outside of mental health professionals about past trauma), efforts to avoid things that arouse recollections of past trauma (does not watch war movies avoids being in crowds avoids any images of snakes), diminished interest in significant activities (has no hobbies) and a feeling of detachment from others.  Persisting symptoms in the arousal cluster of PTSD include persistently irritable mood with verbal anger outbursts, impaired sleep (reports obtaining a maximum of five hours of sleep on a good night, less on other nights), an exaggerated startle response, and hypervigilance.  The veteran reports that he experiences panic attacks a couple of times a month on average.  He also reports experiencing crying spells that come out of the blue and last a few minutes on average he notes these often occur when he is watching television

Though the Veteran noted that he benefitted from mental health treatment in the past he stated that recently his symptoms of PTSD had been as severe as when he first sought treatment at the VA.  The Veteran continued to work full-time for First Energy, as he did at the time of his C&P examination in 2008.  However, he noted that he has had difficulty getting along with coworkers though this had not led to formal disciplinary consequences for the veteran.  Because of his difficulty getting along with coworkers, the Veteran volunteered to work in a position where he largely works by himself without many interactions with coworkers.  He had held this position for approximately the last year.  In this position he often worked seven days in a row before getting time off and his assigned shifts (days, evenings, and nights) changed frequently.  

The Veteran reported that his primary support comes from his wife with whom he has been married since 2006.  She was the person who urged him to seek care at the VA a few years ago.  She knew him before he served in Vietnam and has seen the changes in him following his return.   Though he notes that they have a good relationship he acknowledged that he often gets mad over trivial things and stated that his wife knows how to manage his anger outbursts appropriately (by telling the Veteran to go by himself to calm down for a few minutes).  He denied having any other friendships stating that he had associates that he sees once in a blue moon.  He did not associate with anybody on or off the job.  When asked what he does in his spare time the Veteran stated that he watched television, cut the grass, and talked with my wife.  He reported having distant relationships with his three adult sons stating that "they don't have nothing to do with me, they love me in their own way, but they don t like to be around me they think I'm crazy 'he hollers too much.'"

On mental status evaluation the Veteran was oriented times three.  He was casually and appropriately groomed.  He inconsistently maintained eye contact with the examiner.  He presented with a constricted range of affect throughout the interview and his mood was moderately irritable throughout much of the interview.  Speech was generally understandable and at an average volume and rate.  Thoughts were generally logical with no obvious deficits in memory observed.  He denied experiencing current suicidal ideation or intent.  He was responsible for maintaining his activities of daily living and generally appears to do so appropriately.  In summary, the Veteran continued to meet the criteria for a diagnosis of PTSD as he had at his most recent C&P examination in 2008.   Persisting symptoms of PTSD include irritable mood with anger outbursts, recurrent nightmares, impaired sleep and a feeling of detachment from others.  Outside of his relationship with his wife he denied having any close friendships and his recreational activities either involved his wife or were done by himself.  Though he has held full-time employment since his C&P examination in 2008, conflicts with coworkers led him to seek a position with his company where he largely worked by himself so that he could avoid potential conflicts with others and resulting trouble.  Even when some symptoms of PTSD had been under better control in the last few years (in response to mental health treatment) problems with irritable mood and social isolation persisted. 

The diagnosis was PTSD and a GAF score of 51 (current) was assigned.  The examiner stated that the GAF of 51 was assigned because of the Veteran's report of moderate symptoms (occasional panic attacks) and moderate impairment in social and occupational functioning (few friends conflicts with coworkers).  In an addendum, the examiner noted a review of the claims file and explained that the information that the Veteran shared with him during the current interview was consistent with the Veteran's account at the January 2011 Board hearing.  

Based on a thorough review of the record, the Board concludes that the evidence is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the Veteran's disability picture was comparable to a 70 percent rating at the time of the January 26, 2011 Board hearing.  Thus, with favorable resolution of reasonable doubt in the appellant's favor, the Board finds that a 70 percent rating under Diagnostic Code 9411 was warranted effective January 26, 2011.   38 C.F.R. § 4.7 (2015).

The evidence shows that the Veteran's PTSD symptoms had increased at the time of the January 26, 2011 Board hearing.  The June 2011 VA examiner set forth that the symptoms shown on examination in June 2011 were consistent with those described by the Veteran during the January 2011 hearing.  The Veteran was shown to have PTSD symptoms that included difficulties at his place of employment resulting in a schedule that provided the Veteran with the ability to work mostly by himself with little interaction with other employees, feelings of detachment, increased social isolation, constricted range of affect, significant difficulty with sleeping, increased frequency of nightmares and intrusive thoughts, increased memory impairment, social dysfunction, hypervigilance, panic attacks, exaggerated startle response, increased irritability, anger, and verbal outbursts, increased startle response, emotional numbing, and crying spells.  He also was reporting that medications and therapy that were previously reducing the degree of his PTSD symptoms, were no longer of assistance, and that some symptoms were just as severe, if not worse, then they were prior to receiving treatment.  

The Board notes that the Veteran's psychiatric symptomatology did not precisely mirror the symptoms illustrative of a 70 percent rating.  For example, the evidence does not show any actual active suicidal ideation, obsessional rituals which interfered with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; spatial disorientation; or neglect of personal appearance and hygiene.  The Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

While the GAF score of 51 assigned by the June 2011 VA examiner is not entirely consistent with a 70 percent disability rating, the Board notes that the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2015).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  38 C.F.R. § 4.130 (2015); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). Further, the narrative description of symptoms appears to support that GAF score assigned.

In this case, the extent and severity of the Veteran's actual PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, including work, family relations, other social relations, mood and judgment, the level of impairment contemplated by a 70 percent, rating for psychiatric disabilities, notwithstanding the GAF score assigned.  The Board finds that the related symptoms attributed to PTSD as provided by the medical personnel fail to find impairment in reality testing or communications as the Veteran's speech was normal, he did not neglect his family, and he was working on a full time basis.  Thus, even though not all of the listed symptoms compatible with a 70 percent rating were demonstrated, the Board concludes that the type and degree of symptoms demonstrated from January 26, 2011, are of similar severity as those contemplated for a 70 percent disability rating.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (70 percent rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency, or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).

However, the Board emphasizes that the symptoms associated with the Veteran's PTSD did not meet the criteria for the maximum 100 percent, rating at any time.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The Veteran maintained a relationship with his wife. He was able to be around other people, even if to a limited degree, and he was employed, albeit in a position which allowed for minimal interaction with other employees.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during this portion of the appeal.  

C.  Other Considerations

In reaching the above conclusions, the Board has not overlooked the Veteran's statements or his spouse's statements regarding the severity of his service-connected psychiatric symptoms.  In this regard, the Veteran and his spouse are competent to report on factual matters of which they have first-hand knowledge, e.g., experiencing an increased level of psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Board finds the objective medical findings and opinions provided by the VA examiners and other medical professionals of record are afforded the greater probative weight.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

Notably, in a brief dated in December 2015, the appellant through her representative stated that the Veteran's symptoms most closely approximate the criteria for at least a 30 percent rating for the period prior to June 21, 2011, and a 70 percent rating for the period effective June 22, 2011.  While a claimant is generally presumed to be seeking the maximum benefit available by law, he can choose to limit his claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  Regardless of the extent to which the appellant may have been limiting her claim, as discussed above, the Board did consider whether an initial rating higher than 50 percent could be granted for the period prior to January 26, 2011, and higher than 70 percent for the period beginning on January 26, 2011, and found it could not.

The above determinations are based on application of pertinent provisions of VA's rating schedule. Additionally, the Board finds that, at no point since the  effective date of the grant of service, has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2015).  In this regard, there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  See Shipwash v. Brown, 8 Vet. App. 218 (1995).  Here, the record does not reflect that the Veteran was hospitalized for his service-connected PTSD.  There is no objective evidence revealing that his PTSD alone caused marked interference with employment, e.g., employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned during each period of the appeal.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  is not met.  See Thun v. Peake, 22 Vet. App. 111  (2008).




(CONTINUED ON NEXT PAGE)

ORDER

An initial 50 percent rating, but not higher, for PTSD is granted for the period from March 2, 2008 to January 25, 2011, subject to the laws and regulations governing the award of monetary benefits.

A 70 percent rating, but not higher, for PTSD is granted for the period beginning on January 26, 2011, subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


